Citation Nr: 0706138	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  06-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure.  

2.  Entitlement to service connection for coronary artery 
disease, to include consideration as being secondary to lung 
disease.

3.  Entitlement to service connection for hypertension, to 
include consideration as being secondary to lung disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from October 1950 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The appellant contends that he has respiratory problems due 
to exposure to asbestos during service.  The veteran's 
service records reflect that he served aboard ships and 
submarines in the Navy.  

There is no conclusive evidence with respect to whether or 
not the veteran has a pulmonary disability which resulted 
from the reported exposure to asbestos.  Some of his 
treatment records reflect a history of smoking, with 
diagnoses emphysema and COPD.  However, a VA record dated in 
January 2005 reflects that an X-ray was interpreted as 
showing pathology indicating "interstitial fibrosis of 
chronic disease."  

There is no opinion as to whether diseases which have been 
diagnosed are related to the claimed asbestos exposure in 
service.  The veteran has presented evidence of a current 
disability and the possibility of service connection.  The 
Board notes that the Veterans Claims Assistance Act (VCAA) 
requires that the VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The Board concludes that a medical opinion is required to 
determine whether there is a nexus between any current 
respiratory disorder and the reported asbestos exposure in 
service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
respiratory examination by a pulmonary 
specialist.  The claims folder should be 
made available to the examiner for 
review.  The examination report should 
include a summary of the relevant 
history, both in-service and post-
service.  The examination should include 
a chest X-ray.  The radiology report and 
the actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality which is found 
on examination and/or on X-ray is 
attributable to exposure to asbestos.  An 
explanation as to the criteria for a 
diagnosis of asbestosis or other asbestos 
related disease should be provided.  

2.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The Board will defer the claims for secondary service 
connection for hypertension and heart disease pending 
completion of the development on the asbestosis claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



